DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 30-32, claim 30 recites a layered web consisting of a first web and at least one additional web, wherein the layered web has from four to eight web layers.  Claim 30 does not recite “a web layer.”  Therefore, it is unclear if the first web and the at least additional web are web layers for the purpose of determining the scope of the layered web, or if the first web and the at least additional web are separate from the web layers, specifically the number of web layers, recited.
Similarly, regarding claim 34, the claim recites a layered web comprising a first web and at least one additional web, wherein the layered web consists of at least four layers.  Claim 34 does not recite any layers.  Therefore, it is unclear if the first web and the at least additional web 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20, 21, 24, 25, 27, 28, 30-32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2007/0014995 to Chacko in view of USPN 2,288,072 to Collins and US Pub. No. 2004/0217507 to Yang.
Chacko teaches a rotary fiberglass needled glass insulation product comprising a binder, having a thickness of less than about 0.75 inches, wherein the insulation products are suitable for use in household appliances (Chacko, Abstract).  Chacko teaches that the glass fibers have a diameter preferably from about 3 to about 6 microns and a length of from about ½ of an inch to about 4 inches (Id., paragraph 0029).  Chacko teaches that the insulation blanket is subjected to a needling process to entangle or intertwine the fibers and impart mechanical strength and integrity (Id., paragraph 0034). Note that other than the glass fibers, Chacko does not teach additional fibers other than glass, thereby rendering the web with 100 percent by weight glass.  
Regarding the specifically claimed diameter range and length, Chacko teaches that the glass fibers have a diameter preferably from about 3 to about 6 microns and a length from about ½ of an inch to about 4 inches. The claimed diameter range of 16 HT to 17 HT is equivalent to 4.064 micron to 4.318 micron, which is within the range set forth in Chacko. Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Additionally, absent evidence of criticality and/or unexpected results within the claimed diameter and length ranges, it would have been obvious to one ordinary skill in the fibrous insulation art at the time the invention was made to form the fibrous insulation of Chacko, and adjusting and varying the fiber diameters and lengths, such as within the claimed ranges or values, motivated by the desire of forming a conventional fibrous insulation product based on the totality of the teachings of Chacko.
	As shown in Figure 1, molten glass is fiberized by spinners 15 to form glass fibers, wherein blowers 20 turn the fibers downward to form a veil or curtain 30 (Chacko, paragraphs 0028, 0029).  Since there are two veils or curtains, Chacko teaches or suggests two layers.  However, Chacko does not appear to teach that glass fibers are layered with the claimed densities, and that the binder is the claimed dry binder.
Regarding the layered glass fibers, including the web having from four to eight or at least four layers, Collins teaches bonded fibrous products and more particularly to the fabrication of bonded products comprising mineral fibers such as glass wool (Collins, page 1 
It would have been obvious to one of ordinary skill in the fibrous insulation art at the time the invention was made to form the fibrous insulation of Chacko, wherein the insulation comprises multiple similar glass fiber layers, such as four to eight layers having the same densities within the claimed ranges, as suggested by Collins, motivated by the desire of forming a conventional fibrous insulation product having the desired thickness suitable for the intended application.
Regarding the claimed thickness, Chacko teaches that the blanket may have a predetermined thickness, such as from about 1 to about 12 inches (Chacko, paragraph 0033).  It would have been obvious to one ordinary skill in the fibrous insulation art at the time the invention was made to form the fibrous insulation of Chacko, and adjusting and varying the thickness of the blanket, such as within the claimed range, as taught by Chacko, motivated by the 
Regarding the claimed binder, Chacko teaches that the binder is preferably a formaldehyde-free binder (Chacko, paragraph 0013).  Additionally, Yang teaches a fiber insulation comprising inorganic fibers and at least one non-liquid substantially formaldehyde-free binder (Yang, paragraphs 0024, 0027).  Yang teaches that the inorganic fibers may be glass fibers having diameters of greater than about 1 micrometer to 20 micrometers, and lengths of about 1 to 20 cm (Id., paragraph 0027). Yang teaches that the binder may be plastic-containing bonding fibers or powdered binders (Id., paragraph 0024).  Note that either bonding fiber or powdered binders, which are non-liquid as set forth by Yang, would be dry binders.  Yang teaches that the plastic-containing bonding fibers may be monocomponent or bi-component type polymeric fibers comprising thermoplastic polypropylene or polyurethane (Id., paragraphs 0032, 0049).  Yang teaches that the powder binder may be, for example, VINNEX ® polymer powder binder (Id., paragraph 0033).  Yang teaches that the binder imparts higher strength and bulkiness and toughness if desired (Id., paragraphs 0031, 0033).
It would have been obvious to one of ordinary skill in the fibrous insulation art at the time the invention was made to form the fibrous insulation of the prior art combination, wherein the binder is a dry binder comprising polypropylene or thermoplastic polyurethane, as taught by Yang, motivated by the desire of forming a conventional glass fiber product comprising a formaldehyde-free binder known in the art as being predictably suitable for use with glass fibers.  Based on the totality of the teachings of the prior art combination, it is reasonable for one of ordinary skill to expect that the binders hold the layers together to form the bonded product.
Regarding the claimed tensile strength and tensile strength to weight ratio, the prior art combination does not appear to teach the claimed properties.  However, the prior art combination teaches that the binder can be set up with maximum speed and with optimum binding effect, so that a product having any degree of rigidity, lightness in density and other properties may be produced (Collins, page 1 lines 4-18, page 4 line 66 to page 4 line 10).  Since the prior art teaches a substantially similar structure and composition as claimed, it is reasonable for one of ordinary skill to expect that the claimed properties are inherent to or naturally flow from the teachings of the prior art. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Alternatively, it would have been obvious to one of ordinary skill in the insulation art at the time the invention was made to form the fibrous insulation of the prior art combination, and adjusting and varying the amount and distribution of the binder thereby resulting in the claimed properties, as suggested by Collins, motivated by the desire of forming a conventional fibrous insulation having the desired properties such as strength and strength to weight ratio suitable for the intended application.
Regarding claim 21, as set forth above, the prior art combination teaches that the layers comprise similar layers.  Therefore, if the product comprises, for example, two similar or identical layers, and the product has a density of from about 0.3 pcf to about 4.0 pcf and a thickness from about 1 to about 12 inches, then it logically flows that the density of each layer will be between 0.3 pcf to about 4.0 pcf, and the thickness of each layer will be from about 0.5 to about 6 inches.  Since the area weight is based on the density and thickness, it would have been obvious to one of ordinary skill in the fibrous insulation art at the time the invention was made to form the fibrous insulation of the prior art combination, and adjusting and varying the area 
Regarding claim 25, the prior art combination does not teach or require compressing the fibers used to form the web for packaging or shipping.  Alternatively, the claimed limitations directed to the glass fibers never having been compressed for packaging or shipping appears to be a product by process limitation, as the limitation is directed to the intermediate product or the source of fibers prior to being formed into the final product.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicants intend to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  

It would have been obvious to one of ordinary skill in the fibrous insulation art at the time the invention was made to form the fibrous insulation of the prior art combination, wherein the glass fibers are coated with an oil, as suggested by Collins, motivated by the desire of forming a conventional fibrous insulation product which is formed with a process which predictably prevents undue breakage of the glass fibers.
Regarding claim 28, the prior art combination does not appear to teach the specifically claimed width. However, it is within the level of ordinary skill to determine a suitable size and width of the fibrous insulation based on the intended application, as one of ordinary skill would expect that an insulation material having the claimed width would not perform differently than the insulation of the prior art combination. Therefore, it would have been obvious to one of ordinary skill in the insulation art at the time the invention was made to form the fibrous insulation of the prior art combination, and adjusting and varying the width of the fibrous insulation, such as within the claimed range, motivated by the desire of forming a conventional fibrous insulation having a suitable size based on the intended application, as the width of the insulation is an obvious matter of design choice.
Regarding claim 33, the prior art combination teaches that there is only one binder in the fibrous insulation (Chacko, paragraph 0030).  

Claims 20, 21, 24, 25, 27, 28, 30-32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chacko in view of Collins and Yang and USPN 6,854,166 to Mohammadi.
Regarding claims 20, 21, 24, 25, 27, 28, 30-32 and 34, the teachings of the prior art set forth above are incorporated here.  The claimed thickness and the amount of layers appears to be rendered obvious by the prior art.  Alternatively, Mohammadi teaches insulative fabrics including a plurality of web layers, each of the web layers comprising monostaple fibers having a length between about 0.5 and 2 inches, the plurality of web layers positioned in overlying relationship and interconnected to each other through needlepunching (Mohammadi, Abstract).  Mohammadi teaches that the fibers are formed into a web layer which is typically about 0.5 cm in thickness (Id., paragraph 0022), such that the finished non-woven fabric is typically between 0.25 and 2 inches and includes between about 4 and 10 web layers (Id., paragraph 0026).  Mohammadi teaches that the composition is used for thermal insulation including use in ovens (Id., paragraph 0029).  Mohammadi teaches that the insulative non-woven fabric can provide a relatively flexible, light, low thickness, low cost material with low thermal conductivity (Id., paragraph 0008).  
It would have been obvious to one of ordinary skill in the insulation art at the time the invention was made to form the insulation of the prior art combination, wherein the insulation comprises a plurality of layers, such as the claimed amount of layers, and wherein the insulation comprises a thickness, such as within the claimed ranges, as taught by Mohammadi, motivated by the desire of forming conventional insulation an amount of layers known in the art as being predictably suitable for forming needled glass fiber mats used in insulation.

Response to Arguments
Applicants’ arguments filed November 10, 2021, have been fully considered but they are not persuasive.  Applicants argue that Chacko teaches a liquid binder, ignoring the overall context of the reference which appears to be the evidence of impermissible hindsight.  Examiner respectfully disagrees.  Chacko is not relied on to anticipate the claimed invention, as the rejection is based on 35 USC 103 (a).  Under 35 U.S.C. 103 (a), the obviousness of an invention cannot be established by combining the teachings of the prior art references absent some teaching, suggestion, incentive, or predictability supporting the combination.  ACS Hospital Systems, lnc. v. Montefiore Hospital, 732 F.2d 1572, 1577, 221 USPQ 929, 933 (Fed. Cir. 1984); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007).  This does not mean that the cited prior art references must specifically suggest making the combination. B.F. Goodrich Co. M Aircraft Braking Systems Corp., 72 F.3d 1577, 1582, 37 USPQ2d 1314, 1318 (Fed. Cir. 1996); ln re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988)). A suggestion or motivation to combine references is an appropriate method for determining obviousness, however it is just one of a number of valid rationales for doing so.  The test for obviousness is what the combined teachings of the prior art references would have suggested to those of ordinary skill in the art.  In re Young, 927 F.2d 588, 591, 18 USPQ2d 1089, 1091 (Fed. Cir. 1991); ln re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  This test requires us to take into account not only the specific teachings of the prior art references, but also any inferences which one skilled in the art would reasonably be expected to draw therefrom.  ln re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  
Although Applicants argue that, in essence, one of ordinary skill would be incapable of using a dry binder with the invention of Chacko, as set forth in the rejection above, Yang teaches 
Note also that Applicants’ specification at paragraph 0066 appears to establish that the binder of the invention may comprise either dry binders having diluents such as water less than or equal to approximately two percent, or binders including diluents, such as water, which is consistent with the teachings of the prior art combination.
Applicants argue that the Office has failed to show any reason to make the proposed modification, as any proposed reason or motivation to combine references must be based on improving a property or solving a problem that the reference lacks.  Examiner respectfully disagrees.  Although Applicants base the rationale that a proposed reason or motivation to combine must be based only on improving a property or solving a problem, the rationale is not the sole rationale set forth in KSR or the MPEP (see for example MPEP 2143).  For example, a rationale to combine includes combining prior art elements according to known methods to yield predictable results, or simple substitution of one known element for another to obtain predictable results, among others.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent fails under 35 U.S.C. 103(a).  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.

The prior art establishes that binders for use in glass fiber insulation may include aqueous binders such as formaldehyde-free binders which are sprayed to heated glass fibers to volatilize a majority of the water from the binder thereby leaving the remaining components of the binder on the fibers as a viscous or semi-viscous high-solids liquid (see Chacko, paragraphs 0013, 0030, 0031), and formaldehyde-free plastic-containing bonding fibers or powdered binders (see Yang, paragraph 0024).  Note that Chacko does not expressly set forth that only aqueous liquid binders are suitable to form glass fiber insulation products.  As set forth in the rejection, Yang teaches that the binder imparts higher strength and bulkiness and toughness if desired. Therefore, the prior art establishes that suitable formaldehyde-free binders for bonding glass fibers in insulation include formaldehyde-free plastic-containing bonding fibers or powdered binders.  One of ordinary skill in the art would expect that the formaldehyde-free plastic-containing bonding fiber or powdered binder of Yang, is predictably suitable for use in the glass fiber insulation of Chacko to bond the glass fibers, based on the combined teachings of the prior art.  
Additionally, in response to Applicants’ argument that Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As set forth above, the combined teachings of the prior art suggest to one of ordinary skill that a dry binder such as claimed is predictably suitable for bonding glass fibers in insulation products.  Applicants have not established to the contrary.
Additionally, as set forth previously, Applicants’ specification at paragraph 0066 appears to establish that the claimed invention may comprise either dry binders having diluents such as water less than or equal to approximately two percent, or binders including diluents, such as water, which is consistent with the teachings of the prior art combination.  Applicants’ specification at paragraph 0066 additionally teaches that the dry binder can have any form or combinations of forms including powders, particles, fibers and/or hot melt.  Similar to the prior art, Applicants’ specification at paragraph 0065 recites that the dry binder is sprayed into the fibrous material.  Applicants’ specification appears to establish that a volatilized formaldehyde-free binder is at least within the scope of a dry binder, such as a dry binder in hot melt form.  The claimed invention is directed to the product and not the process of forming the product.  Once the binder of Chacko is volatilized, such a binder would appear to be within the scope of a dry binder. 
Applicants argue that Mohammadi teaches binderless layered packs, and that the Office has not addressed why an ordinary artisan would look to a binderless insulation material for teaching about a product that is held together by a binder, much less a powdered binder.  Additionally, Applicants argue that the glass fibers of Mohammadi are substantially thicker than 
Regarding Applicants’ arguments, Examiner respectfully disagrees.  The prior art combination already establishes a layered web of glass fibers as claimed, having a thickness overlapping with the claimed range, wherein a plurality of similar layers may be laminated.  Mohammadi is only relied on to teach that it was known to form similar insulative fabrics having a specific thickness between 0.25 and 2 inches including between 4 and 10 web layers, which are suitable for use in ovens.  One of ordinary skill would have looked to and been aware of Mohammadi as it is clearly analogous art, as it teaches a similar layered glass fiber insulative fabric.  Note that although not dispositive, Applicants cited the Mohammadi reference on the IDS of July 21, 2014.  Therefore, the claimed thickness of the resulting insulating fabric and the number of layers would have been obvious to one of ordinary skill in the art, based on the combined teachings of the prior art.
Regarding the use of a binder, Mohammadi suggests that the web layers may comprise a portion of a composite material or may be combined with different resins to form composite materials (Mohammadi, column 5 lines 29-39).  Mohammadi does not teach that the thickness of the fabric or the amount of layers is dependent on the presence, or absence, of a binder.  
Regarding the thickness of the fibers, Chacko teaches that the glass fibers may have a diameter from about 2 to about 9 microns (Chacko, paragraph 0029).  Mohammadi teaches that the fibers have a diameter between about 9 and 12 microns, although the dimensions may be varied based on the application (Mohammadi, column 3 lines 8-20).  Chacko establishes that a smaller diameter of the glass fibers helps give the final product a soft feel and flexibility 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786